Citation Nr: 1743202	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  16-45 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for granulomatous lung disease.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from August 1953 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for granulomatous lung disease.  The Veteran was afforded a VA examination with etiological opinion in May 2015.  The examiner opined that the clamed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner relied on a February 2015 private record that attributed the Veteran's granulomatous lung disease to his childhood in Missouri, either from tuberculosis or cocci exposures.  In other words, the examiner determined that the Veteran's lung disease pre-existed his active service.  

However, the Veteran's entrance examination dated in August 1953 shows that his lungs were clinically evaluated as normal and there was no mention of granulomatous lung disease.  In this regard, a Veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment.  38 U.S.C.A. §1111  (West 2014); 38 C.F.R. §3.304 (b).  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A.  § 1111; VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

In this case, given that the Veteran is presumed sound, the VA examiner failed to provide an opinion using the correct standard.  In this regard, the VA examiner used the standard of "less likely than not" as opposed to the correct standard of whether the Veteran's granulomatous lung disease clearly and unmistakably preexisted service, and if so, whether it was clearly and unmistakably not aggravated in service.  Moreover, the examiner failed to address the August 1953, October 1955 and August 1957 chest x-rays in service.  Further, in his August 1953 Report of Medical History, the Veteran expressly denied any tuberculosis, shortness of breath or pain or pressure in chest.  However, significantly, he currently reports that his symptoms began in service and that he was exposed to tuberculosis from refugees.  As such, the VA examination with opinion is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, the Board finds that this matter should be returned to the AOJ to obtain an addendum opinion from a pulmonologist if possible.  

Moreover, in a May 2016 statement, the Veteran reported that he had an appointment with his private pulmonologist, Dr. J.S. at Kaiser Medical Center approximately in October 2015.  Importantly, the Veteran reported that his private doctor  indicated that there was no test to determine when the Veteran was infected with tuberculosis, and thus, the Veteran claimed that the opinion that it originated in his childhood was mere conjecture.  The electronic record includes private records from Kaiser dated to February 2015.  However, as the Veteran has identified more recent, relevant records, the AOJ should take appropriate steps, to include obtaining appropriate authorization from the Veteran, to obtain such records.      

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take appropriate steps, to include obtaining appropriate authorization from the Veteran, to obtain relevant, pertinent records from Dr. J.S. at Kaiser Medical Center from February 2015 to the present, to specifically include an October 2015 record.
      
2.  Send the record to a VA pulmonologist, if possible, for an addendum opinion regarding the Veteran's granulomatous lung disease.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  Following review of the record, please respond to the following:

 	A) Is there clear and unmistakable evidence that the granulomatous lung disease pre-existed service?  If there is clear and unmistakable evidence that the disorder pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  If there was an increase in the severity of the Veteran's disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease. 

 	B) If the Veteran's granulomatous lung disease did not preexist service, is it at least as likely as not that any such disorder is related to the Veteran's service, to include exposure to refugees?

All opinions expressed should be accompanied by supporting rationale.  In proffering this opinion, the examiner must consider the service treatment records, to specifically include the chest x-rays; the post service clinical records; and the Veteran's lay statements.

3.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




